 

 

 

Vicente Carrasco Flores

Attention:

RE:

DATE

sep-04-17

Sep-10-17

Sep-ll-l7

Sep-12-17

Sep-18-17

Nov-lO-l 7

Nov-28-l 7

Dec-01-l 7

Dec-07-17

Dec-08-17

Case 1:17-cv-06915-LGS Document 82-1 Filed 10/05/18 Page 1 of 4

Michael Faillace & Associates, P.C.
60 East 42nd Street
Suite 4510
New York, NY 10165

Ph:(212) 317-1200 Fax:(212) 317-1620

September 25, 2018

File #: PastaandRiso

Inv #:

Carrasco Flores et al v. NYC Pasta and Risotto co. LLC et al

DESCRIPTION HOURS AMOUNT

drafted complaint; discussed facts of case with 2.30 1,035.00
client; sent complaint to staff for finalization

contacted client to determine whether other 0. 10 45.00
client is going to join the case

interviewed new client and got the facts for the 0.70 315.00
complaint

reviewed and corrected complaint; requested l.50 675.00
that staff review and tile the complaint

reviewed language of complaint and filed it for 0.30 135.00
future use

Emails with Opposing counsel about case 0. 10 37.50
Letter re motion to dismiss and emails with 0.20 75 .00
OC

Discussion with client about Ajit and emails 0.20 75.00
with OC

Review of Amended Complaint 0.30 112.50
discussed the issue of individual ownership in 0.10 45.00

FLSA With CM

Salnple

LAWYER

MF

MF

MF

MF

MF

CM

CM

CM

CM

MF

In

voice #:

Dec-l9-l 7

Jan-15-18
Jan-l7-18

Mar-l9-18

Apr-16-18

Apr-ls-ls

May-04- l 8

May-l4-18

 

May-15-18

May-17-18

Jun-13-18

Jun-25-18

Jul-09-18

Aug-l4-18

 

CM informed us that oc informed him of
bankruptcy filing

2nd CMP and discussion with OC
Initial Conference

Discussions with Opposing counsel about
potential bankruptcy flling letter motion for
extension of time

'DEPOSITION Of of Sati, with pre depo
preparation, def was late

discussed with CM the responses given by the
owner of the business during the deposition

Second Letter

discussed with CM what occurred at the
depositions

discussed with CM whether or not we should
tile a motion to compel to determine the name
of the manager who our client dealt with in the
business

discussed with CM the motion to amend the
complaint he will file in order to get another
defendant into the case

'DEPOSITION of of Montoya, pre-depo
preparation

discussed with CM oc’s threat to file a rule ll
motion and what we need to do about it

Emails With Opposing counsel about potential
other Defendants

Letter to Court and emails with OC

First Drafts of JPTO, Voir Dire, and pre trial
submissions, review of file

review and filing of pre-trial submissions

discussed status of case with staff

O.lO

0.20

l.00

0.30

2.50

0.10

0.20

0.10

0.10

0.10

l.75

0.10

0.30

0.20

2.50

0.30

0.10

45.00

75.00

375.00

112.50

937.50

45.00

75.00

45.00

45.00

45.00

656.25

45.00

112.50

75.00

937.50

112.50

45.00

S@m$xl.>elz17-cv-06915-Lo§as90021mem 82-1 Filed 10/05/18 P%@aezlme$,ZOlS

MF

CM

CM

CM

CM

MF

CM

MF

MF

MF

CM

MF

CM

CM

CM

CM

MF

 

 

 

 

 

 

l .
lnvoice #:

Aug-17-18

Aug-zi-is

Aug-28-18

Aug-29-18

Aug-3 l-18

Sep-03-18

Sep-04-18

Sep-05-18

Sep-06-18

status letter

discussed with CM what occurred in the court
and what the judge ordered; discussed with
CM the strategy he will take in the deposition
to establish that defendants were employers

StatllS COI‘]f€I'€I‘lC€

discussed with CM the approach he is taking
in preparing the clients and what we Will have
to do if we go to trial

trial preparation with each plaintiff
Helped prepare client for trial (translated).

Trial memo and trial pre: review of file,
assemby of exhibits, case law, dockets, reseach

trial preparation with mukhina and review of
judgement

File pre trial memo

discussed with CM the plan of action he has
for the trial

reviewed status of the case with CM and
provided him advice on iiirther course of
action

discussed with CM approach he plans to take
at trial to prove individual liability and
arguments that oc is raising

discussed what occurred at the trial with CM

Trial - preparation, discussions with clients,

review of verdict sheet, memo, hearing, jury
selection, first witnesses, post trial research

and review, discussions with clients

discussed With CM the legal issues he
presented to the judge in the legal memo

Interim Memo, review of Opposing counsel
memo, discussions with counsel at otfice, trial
stipulation circulated, call with court,

§§§El§:17-cv-06915-LGSP€\SecL}mem 82-1 Filed 10/05/18

0.10

0.30

1.00

0.10

4.00

1.00

2.75

2.50

0.lO

0.20

0.10

0.10

0.70

10.00

0.20

6.00

p§@§tgn@lper 25, 2018

37.50

135.00

375 .00

45.00

1,500.00
100.00

1,031.25

937.50

37.50

90.00

45 .00

45 .00

315.00

3,750.00

90.00

2,250.00

CM

MF

CM

MF

CM

PL

CM

CM

CM

MF

MF

MF

MF

CM

MF

CM

l .
Invoice #:

Sep-07-18

Sep-zs-is

Sep-26-l 7
Sep-28-17

Apr-l6-18
May-15-18
Sep-05-18
Sep-06-18

Sep-07-18

 

discussions with Opposing counsel, review of
transcript, research into case law, emails at the
end of the night with chambers and OC

legal research effect of tips on mw

Last day of trial - pre-trial preparation , pre
trial emails and review of interim filings,
review of charges, Verdict sheet, finals
witnesses, summation prepartion, discussions
with clients, waiting for verdict, post trial
discussion With clients

Final damage chart for submission

Totals

DISBURSEMENTS

Filing Fee

Process Server NYC Pasta & Risotto Co. LLC
Process Server DGR - baniel Montoya
Process Server DGR - Satinder Sharma
Process Server DGR - NYC Pasta and Risotto
Co

‘DEPOSITION of Satinder Sharma
'DEPOSITION of Daniel Montoya

Transcript of Trial September 5, 2018 (Invoice
05 03788-IN)

interpreter Marcia Gottler (3 days x 800)
interpreter J an Calloway (3 days x 800)
Transcript of Tn`al September 7, 2018 (Invoice
0503786-IN)

Totals
Total Fee & Disbursements

Balance Now Due

0.70 245.00

8.00 3,000.00

0.50 187.50

54. 10 $20,550.00

400.00
63.00
84.70
30.20
30.20

453.50
318.50
334.05

2,400.00

2,400.00
455.88

$6,970.03

S@aséei:17-cv-06915-Lo§’as90ctimem32-1 Filed 10/05/13 P§@é€mbrw$,%l$

GN

CM

CM

$27,520.03

$27,520.03

